       Case 2:20-cv-07672-ODW-MAA Document 11 Filed 08/27/20 Page 1 of 1 Page ID #:70




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
TikTok Inc. et al                                                 CASE NUMBER

                                                                                  2:20-cv-07672-DDP-MAA
                                                   PLAINTIFF(S)
                             v.
U.S. Department of Commerce et al
                                                                               ORDER RETURNING CASE
                                                                                 FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      August 27, 2020
      Date                                                  United States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge              Otis D. Wright, II         for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      ODW             after the case
number in place of the initials of the prior judge so that the case number will read 2:20cv07672 ODW-MAAx .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
